Case: 14-10196      Document: 00512969977         Page: 1    Date Filed: 03/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-10196                         March 16, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL RAFAEL MORALES-SANCHEZ, also known as Anthony C. Jaramillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-50-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Raul Rafael
Morales-Sanchez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Morales-Sanchez has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Morales-Sanchez’s claim of ineffective assistance of counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10196     Document: 00512969977      Page: 2   Date Filed: 03/16/2015


                                  No. 14-10196

decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Morales-Sanchez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2